Case 21-04056   Doc 17   Filed 06/23/21 Entered 06/23/21 14:37:47   Desc Main
                           Document     Page 1 of 4
Case 21-04056   Doc 17   Filed 06/23/21 Entered 06/23/21 14:37:47   Desc Main
                           Document     Page 2 of 4
Case 21-04056   Doc 17   Filed 06/23/21 Entered 06/23/21 14:37:47   Desc Main
                           Document     Page 3 of 4
Case 21-04056   Doc 17   Filed 06/23/21 Entered 06/23/21 14:37:47   Desc Main
                           Document     Page 4 of 4
